HLD-003                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1780
                                       ___________

                              In re: JAMES A. WILSON,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                      (Related to D. Del. Civ. No. 1-13-cv-01763)
                      ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                               November 24, 2020
      Before: SMITH, Chief Judge, CHAGARES and SHWARTZ, Circuit Judges

                            (Opinion filed: December 3, 2020)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       James A. Wilson petitions for a writ of mandamus, asking us to order a United

States Bankruptcy Judge to lift the automatic bankruptcy stay in a particular case. We

will deny the petition for a writ of mandamus.

       Wilson, a state prisoner, has an excessive force lawsuit pending in the United

States District Court for the District of Delaware, against Probation Officer Rick Porter.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
After the District Court scheduled a trial, Porter informed that Court that he had filed a

personal bankruptcy petition the year before. Dkt. #81. Porter’s notice to the District

Court occurred in January 2019, see Dkt. #53, months after his bankruptcy plan had been

confirmed (May 2018).

       The District Court imposed a stay of proceedings because of the automatic stay

mandated by the Bankruptcy Code, 11 U.S.C. § 362. Dkt. #95. Wilson asked the District

Court to reconsider, Dkt. #98, but it denied his request, Dkt. #99. The District Court

informed Wilson that any request for lifting the stay should be addressed to the United

States Bankruptcy Court for the District of Delaware. Id.

       In April 2019, Wilson then filed a motion for relief from the stay in the

Bankruptcy Court, Bankr. D. Del. No. 18-10669 (“Bankr. Dkt.”), Bankr. Dkt. #33, which

was denied in July 2019, Bankr. Dkt. #49. Wilson did not appeal that denial. The

Bankruptcy Court’s docket reflects that Wilson sent that court a letter in December 2019,

asking again that it lift the stay. Bankr. Dkt. #54. The docket does not reflect that any

action has been taken on the letter.

       A writ of mandamus is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). A writ should not issue unless the petitioner has “no other adequate means to

attain the relief” sought and he has shown that his right to the writ is “clear and

indisputable.” Id. at 378-79 (quoting Cheney v. United States, 542 U.S. 367, 380-81


                                              2
(2004)). Further, a mandamus action is not a substitute for an appeal. Madden v. Myers,

102 F.3d 74, 77 (3d Cir. 1996).

       Wilson does not meet these requirements. Wilson has not demonstrated that he

has “no other adequate means to attain . . . relief.” See In re Diet Drugs Prods. Liab.

Litig. at 378-79. Indeed, he has demonstrated that he is aware that he can move the

Bankruptcy Court to lift the automatic stay. But when the Bankruptcy Court denied his

motion, Wilson did not appeal that decision. See United States v. Pelullo, 178 F.3d 196,

200 (3d Cir. 1999) (“Although the stay of a civil action generally is interlocutory and not

appealable, in bankruptcy cases, lifting the automatic stay and a denial of relief from the

stay are appealable.”); see also Madden, 102 F.3d at 77 (noting that a mandamus action is

not a substitute for an appeal).

       Mandamus relief may be warranted when a court’s “undue delay is tantamount to

a failure to exercise jurisdiction,” Madden, 102 F.3d at 79. We thus have considered

whether Wilson is asking us to direct the Bankruptcy Court to rule on his December 2019

letter asking again that it lift the stay. Bankr. Dkt. #54. We conclude that the time that

the request has been pending on the docket gives us some pause. But because the letter

was not in the form of a motion, see Fed. R. Bankr. P. 9014, the Bankruptcy Court may

have overlooked Wilson’s request. See also In re Fine Paper Antitrust Litig., 685 F.2d

810, 817 (3d Cir. 1982) (explaining that a court has discretion in managing the cases on

its docket). We are confident that the Bankruptcy Court will address Wilson’s filing


                                             3
promptly, particularly if Wilson brings it to the Court’s attention again; we express no

opinion regarding the filing’s merit or propriety.

       For all of these reasons, we will deny the petition for a writ of mandamus. 1




1
  Our denial is without prejudice to Wilson renewing in the Bankruptcy Court his motion
for relief from the stay, see In re Wilson, 116 F.3d 87, 90 (3d Cir. 1997), or filing a
complaint in the Bankruptcy Court seeking a declaration of non-dischargeability of his
potential claim against Porter, see 11 U.S.C. §§ 523(a)(3)(B), 523(a)(6); see also 11
U.S.C. § 1328(h). We express no opinion regarding the merit or propriety of these
potential filings.
                                              4